Judgment of conviction under the first count of the indictment reversed on the law and facts and a new trial granted on the ground that the verdict of the jury is against the weight of evidence; judgment of conviction under the second count of the indictment affirmed. All concur. (Appeal by defendant Charles Woodard from a judgment of Erie County Court convicting him of violation of subdivisions 1 and 3 of section 1751 of the Penal Law in selling narcotics and in possessing narcotics.) Present—Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ.